 PROB 12C                                                                                 Report Date: May 24, 2019
(6/16)

                                        United States District Court                                          FILED IN THE
                                                                                                          U.S. DISTRICT COURT
                                                                                                    EASTERN DISTRICT OF WASHINGTON

                                                        for the
                                                                                                     May 24, 2019
                                         Eastern District of Washington                                  SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Frank Glenn Lambert                       Case Number: 0980 2:14CR00170-TOR-1
 Address of Offender: Unknown
 Name of Sentencing Judicial Officer: The Honorable Thomas O. Rice, Chief U.S. District Judge
 Date of Original Sentence: August 31, 2015
 Original Offense:        Sexual Abuse of a Minor, 18 U.S.C. §§ 2243(a) and 1153(a)
 Original Sentence:       Prison - 24 months                 Type of Supervision: Supervised Release
                          TSR - 60 months
 Asst. U.S. Attorney:     Timothy J. Ohms                    Date Supervision Commenced: October 12, 2016
 Defense Attorney:        Federal Public Defender            Date Supervision Expires: October 11, 2021


                                          PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 05/17/2019.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            4           Special Condition # 20: Defendant shall not reside or loiter within 500 feet of places where
                        children congregate, which includes playgrounds, primary and secondary schools, city parks,
                        daycare centers, and arcades.

                        Supporting Evidence: On May 22, 2019, Mr. Lambert was arrested on a warrant of arrest
                        signed by the Honorable Chief Judge Rice on May 17, 2019. Collateral contact with the
                        arresting deputy of the U.S. Marshals Service (USMS) indicated Mr. Lambert was located
                        and arrested at the apartment of 431 Omak Avenue number 9, a residence Mr. Lambert was
                        instructed to vacate on May 7, 2019, as it is within 500 feet of a city park. It should also be
                        noted, the USMS deputy revealed to the undersigned that Mr. Lambert’s belongings were
                        at this residence.

                        On October 12, 2016, Mr. Lambert participated in a supervision intake at the U.S. Probation
                        Office. On that date, the mandatory, standard, and special conditions of supervised release
                        were reviewed with the offender. Mr. Lambert signed a copy of the conditions of supervision
                        acknowledging his understanding of those conditions.
Prob12C
Re: Lambert, Frank Glenn
May 24, 2019
Page 2
The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      05/24/2019
                                                                              s/Jonathan C. Bot
                                                                              Jonathan C. Bot
                                                                              U.S. Probation Officer



 THE COURT ORDERS

 [   ]    No Action
 [   ]    The Issuance of a Warrant
 [   ]    The Issuance of a Summons
 [   ]    The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [ ]      Defendant to appear before the Magistrate Judge.
 [ ]      Other                                                               Thomas O. Rice
                                                                              Chief U.S. District Judge

                                                                              Signature of Judicial Officer
                                                                               May 24, 2019

                                                                              Date
